IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL, :           No. 2286 Disciplinary Docket No. 3
                                :
            Petitioner          :           No. 109 DB 2016
                                :
           v.                   :           Attorney Registration No. 88996
                                :
JOHN MARCUS FRANKLIN, JR.       :           (Philadelphia)
                                :
              Respondent        :


                                      ORDER


PER CURIAM


      AND NOW, this 27th day of February, 2017, upon consideration of the Verified

Statement of Resignation, John Marcus Franklin, Jr., is disbarred on consent from the

Bar of the Commonwealth of Pennsylvania, see Pa.R.D.E. 215, and he shall comply

with the provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary

Board pursuant to Pa.R.D.E. 208(g).